Case 2:17-cr-20775-RHC-RSW ECF No. 48, PageID.257 Filed 01/19/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                               Case No. 17-cr-20775
v.
                                               Hon. Robert H. Cleland
DINO BUCCI,

            Defendant.
                                     /

                ORDER ADJOURNING SENTENCING DATE

      Upon this Court’s consideration of the parties’ stipulation for an

adjournment of the sentencing date and the Court being apprised of all pertinent

circumstances, IT IS ORDERED THAT the sentencing date in this matter is

scheduled for July 27, 2021 at 2:00 pm. SO ORDERED.



                                         s/Robert H. Cleland
                                         Hon. Robert H. Cleland
                                         United States District Judge

Entered: January 19, 2021




                                           1
